DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Regarding the written description (112a) rejection, applicant merely argues that the present application, as well as parent application 14/209270 provides the necessary support.  While applicant’s remarks do not point to any specific portion/paragraph(s) of the ‘270 application (which is not particularly helpful when trying to figure out if an application provides sufficient support for a specific limitation), it seems as if applicant is referring to “Protocol 1: Inflammatory Response in the Dermis” as described in Pars 0140-142 of the ‘270 app.  However, the examiner emphasizes that the claimed method is much, much broader (genus) than the very specific method (species) disclosed in these paragraphs.  In particular, the claims only broadly require transmitting picosecond laser pulses to a plurality of foci in any type of skin.  While the disclosed method requires “A PICOSURE® picosecond laser having a 755 nm wavelength utilizing a lens array having the FOCUSTM trade name with a 6 mm spot size, at a fluence of 0.71 J/cm2, and producing a pulse energy of 200 mJ, at a pulse duration of 750 picoseconds was utilized to treat Caucasian skin type II. The lens array provides a distance of about 500pm between the center of adjacent lenses.”  Clearly, the disclosed method/effect is only for Caucasian skin type II (not any skin type, as encompassed by the BRI of the claim scope).  Furthermore, the disclosed method requires very particular wavelength, st below.  It is highly recommended that applicant claim the specific method disclosed in the specification, including the specific laser/optical parameters and skin type, to overcome this rejection. 
It is noted that claim 31 was rejected as failing the written description requirement for different reasons than claims 21, 29 and 30.  Specifically, the issue with claim 31 is the limitation “sparing thermal injury to the dermis”.  Applicant’s remarks provide absolutely no clarity/explanation of this issue; therefore the rejection is maintained.  
In response, it would be extremely helpful if applicant could point to specific portions/paragraphs of the incorporated reference(s) that provide support for the particular claim language, along with additional clarification explaining why applicant believes the specific paragraphs/portions provide support for the claimed scope, i.e. comparing the current claim language/scope to the portions cited in the specification. 



Regarding the 103/prior art rejection, applicant’s arguments again reiterate their past argument that inflammatory response is not an inherent result of applying picosecond laser pulses to tissue, instead this is an “unexpected and surprising” result.  Applicant has seemingly over-generalized and misconstrued the examiner’s statement of inherency.  It is not necessarily picosecond pulses alone that illicit the inflammatory response, but the combination of laser/optic treatment parameters that are used to generate plasma/cavitation bubbles, i.e. photodisruption, which in turn cause tissue damage, as explicitly taught by Bohler and pointed out in the Non-Final rejection.  The claimed “inflammatory response” is merely part of the body’s natural process of healing damaged tissue, as explicitly taught by DeBenedictis, Immune Response NPL and Mulholland.  Applicant has seemingly ignored these references as well as the position taken by the examiner within the rejection. 
It is emphasized that 1. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention (MPEP 2145) and 2. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (MPEP 2145).  
The fact that neither Bohler or Bragana explicitly teach an inflammatory response is simply not the standard when considering if the prior art teaches/suggests the claim limitations.  Again, while not being bound to any single theory, Applicants believe that the mechanical effects of the picosecond treatment (e.g., pressure wave effects and/or shockwave effects) illicit the inflammatory response that appears to cause the increase in in fiber density and increase in fiber thickening and/or elongation of elastic fibers in the dermis.” (Par 0148 of the ‘270 app).  Furthermore, the claims themselves support the examiner’s position.  Claims 29 and 30 explicitly state that the inflammatory response is “a result of the LIOB bubble generation” which is a “result of LIOB injury”.  This is the exact same position/interpretation taken by the examiner. 
Specifically, Bohler explicitly discloses the creation of plasma at the treatment site (Par 0034), as well photodisruption (Pars 0098-99 and 0102), via picosecond laser pulses (and other laser/optical parameters).  Naranjo-Tackman (Pars 0031 and 0051) makes it explicitly clear that photodisruption and LIOB are equivalents/synonyms and “plasma formation and expansion, shock wave propagation, and gas bubble expansion and contraction” are merely the known/inherent effects of photodisruption.  And DeBenedictis, “Immune Response” or Mulholland all teach that inflammatory response is a natural/inherent part of the healing process that occurs whenever tissue is damaged. Therefore, when considering all of the references together, in combination, 
It is reiterated that just because the references of Bohler and Bragana do not explicitly recognize the purported “surprising or unexpected” benefit of the inflammatory response (and are intended to be used for other applications/treatments) is of no consequence.  MPEP 2145 makes it clear that "the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious” and "the recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.".  Furthermore, the examiner does not concede that this inflammatory response is “surprising or unexpected” as it is well-known that this is merely part of the body’s natural healing process.  

Therefore, the examiner maintains the previous rejections; See response to arguments in the Non-Final mailed 7/2/2021 for further details/explanation. Furthermore, after two rounds of prosecution, it seems that the issues are crystalized with substantially the same rejections being applied for four actions now.  Therefore, the current application appears to be ready for appeal.  It does not seem like significant progress is occurring due to the unresolved issues and the application looks to be ripe for a neutral third party to evaluate and decide the issues.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-23 and 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
[Claim 21]  As has been made clear throughout prosecution, the examiner has interpreted the limitation “initiating an inflammatory response”, as an inherent effect of the previously recited method steps.  Based on the fact that applicant continues to disagree with this position, the examiner has included a new rejection based on applicant’s position that this is NOT an inherent result.  Under the pretenses that this is not an inherent result, then this limitation is not supported by applicant’s specification.  Specifically, a claim (original or new) may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is 
Furthermore, even if Pars 0140-142 of incorporated application 14/209270 provide support for the inflammatory response recited in the claims, the examiner emphasizes that the claimed method is far broader than what is disclosed in these Paragraphs.  MPEP 2163 makes it clear that “an original claim may lack written description support when… (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”  There is absolutely no evidence that applicant contemplated the genus (as currently recited in the independent claim 21) of every single way that applying picosecond laser pulses to a plurality of foci initiates an inflammatory response, as they only disclosed one very specific manner in which this response is achieved.  Explained differently, a patent issued on the current claims would preclude others from inventing new methods that were never contemplated/possessed by applicant.  Simply put, applicant does not have support for every possible/hypothetical way imaginable that a picosecond laser delivered to different foci can illicit an inflammatory response. Therefore, while applicant may have support for a very specific method that falls within the scope of the current claim, it is clear that the entire breadth of the claimed scope is not supported, as the claim is much, much broader than the disclosed method.
[Claims 29 and 30] These claims have similar issues to claim 21 above, as it is not clear, based on the specification, HOW this result is achieved, as well as the entire breadth not being supported. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 21] Based on applicant’s arguments insisting that “initiating an inflammatory response in dermis AS A RESULT of LIOB injury to one or more treatment regions” is not an inherent/implicit/latent result of the previously applied method steps, even though this statement completely contradicts the claim language, the examiner contends that this limitation is indefinite.

Second, while it remains the examiner’s position that this is an inherent effect/result, based on applicant’s adamancy that it is not, the examiner contends that if it is not (as alleged by applicant) then the scope of the claim is indefinite, as it is unclear exactly what is responsible for initiating this inflammatory response; see MPEP 2173.05(g).  What separate/distinct method step(s) is/are required (in addition to the application of picosecond laser pulses) to achieve this result and why aren’t these method steps claimed?
[Claims 29-31] These claims have similar issues to claim 21, as it is unclear what method step(s) is/are required to achieve these results/effects.  Therefore, the scope is unclear and indefinite. 

Claims 21-23 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the active method steps that provide the inflammatory response (specifically recited in claims 21 and 29-31).  As pointed out above, applicant purports that this inflammatory response is not an inherent effect of the previously recited method steps.  If this is the case, then applicant has failed to specifically claim what method steps achieve this essential result. 

	To summarize the rejections above that are based on the “inflammatory response” limitation, the examiner contends that EITHER this limitation is directed to an inherent/implicit/latent/natural result/effect of the previously recited method steps OR this limitation is not supported and is indefinite.   The examiner is including these new 112, 1st and 2nd rejections to cover the position/interpretation of applicant that this is not an inherent/implicit result of the previously recited method steps. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 21-23 and 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0255034 to Bohler et al. in view of US 2008/0208104 to Bragagna et al., as evidenced by US 2005/0049582 to DeBenedictis OR the NPL “Immune Response” OR US 2010/0023003 to Mulholland AND US 2011/0166557 to Naranjo-Tackman et al.
[Claims 21 and 26] Bohler discloses a method for tissue treatment (Abstract) to elicit an inflammatory response in the dermis using laser induced optical breakdown (inherent effect of the method steps), comprising: generating a first picosecond light pulse using a picosecond laser apparatus (laser source 7); transmitting the first picosecond light pulse (pulse time of 100 microseconds to 0.1 picoseconds; Par 0101) to optics (8, Fig. 2a; Par 0109); directing a first plurality of picosecond light pulses (4a-4d; Fig. 2a) from the optics to a first plurality of treatment regions (individual pores 2a-2f; Figs 2 and 3a-3e) in the epidermis (both the stratum corneum 1a and the epidermis 1b, Figs. 1 and 2, are considered the epidermis, as the stratum corneum is defined as the outermost layer of the epidermis), wherein each such treatment region is ablated to form a first cavitation bubble therein (“A first shot of the laser beam 4 causes an individual pore 2 with a lower end 3a.” Par 0095, Fig. 1) in response to a first LIOB injury (photodisruption/plasma generation, as discussed in Pars 0031, 0034, 0099 and 
-12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose a pulse width in the picosecond range, including from about 260 picoseconds to 900 picoseconds, as Bohler’s invention clearly encompasses/envisions the use of such pulse durations and explicitly teaches the same desired results as applicant, i.e. photodisruption of tissue (Par 0102).
With regards to the limitation of a lens array, Bohler generically teaches “optics 8 which guide the laser beam 4 into a plurality of fiberoptics 8h, thereby splitting up the laser beam 4 into a plurality of individual laser beams 4a, 4b, 4c, 4d.” (Par 0109), but fails to explicitly teach that the optics is a lens array.  Bragagna discloses a very similar microporator device (Figs. 2e and 2f) where the embodiment shown in Fig. 2f includes an array of micro lenses (8 and 8f) to separate/split the beam into a plurality of individual laser beams (4a-4d; Par 0107).  Therefore, it would have been obvious to one of ordinary skill in the art to use a lens array, as taught Bragagna, for the generic optics taught by Bohler as a known way to separate/split a single beam into a plurality of individual treatment beams, specifically to create a microporator that is cheap to manufacture, as taught by Bragagna (Par 0107). 

Furthermore, Bohler teaches using pulses in the disclosed range; therefore these same pulses will inherently provide the same effect in tissue.  Furthermore, it’s abundantly clear that the LIOB injury claimed/disclosed by applicant is equivalent to the photodisruption disclosed by Bohler; see Par 0031 of Naranjo-Tackman.  Specifically, Bohler discloses plasma formation (Par 0031) which is what happens when a pulse exceeds the LIOB threshold (according to Par 0050 of applicant’s PGPub); this is interpreted as LIOB injury consistent with applicant’s specification.  Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).
[Claims 22, 23 and 28] Bohler teaches repeatedly applying laser pulses, specifically a third and fourth pulse to the same location, to create third (3c) and fourth (3d) cavities that continually form a deeper channel/pore (2, Fig. 1; Par 0095), i.e. each pulse increasing the depth of the channel/pore (Pars 0060-61). As seen in the figures 
[Claim 25] Both Bohler and Bragagna discloses focusing the laser beam onto/into the tissue; see Pars 0060 and 0097 of Bohler and 0009, 0035, 0086, 0089, 0120 and Claim 4 of Bragagna.  In the embodiment of the lens array, it is clear that the each lens comprises a foci in order to focus the laser beam into/onto the tissue.  
Regarding the fluence, the examiner contends that Bohler discloses the same fluence range (Par 0101) as disclosed by applicant that achieves the claimed result/effect (Par 0004 of applicant’s PGPub).  Therefore, the examiner contends that the same fluence will provide the same effect in tissue, i.e. sufficient to create electron ionization of the two or more stacked treatment regions. 
[Claim 27] Bohler discloses a controller (Par 0059) and adjusting parameters, including pulse duration, to achieve desired results (Pars 0099, 0101-102).  The claimed ratio change is merely an inherent result of tuning/adjusting/controlling the pulse duration. 
[Claims 29-30] These claim limitations are considered an implicit/inherent result of the previously recited method claims, as admitted by applicant themselves (US 2015/0080863; Par 0159).
 [Claim 31] As shown in Fig. 1b and explained in Par 0102, the portion of dermis that has “no tissue effect” is considered “sparing from thermal injury”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792